DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 are rejected under 35 U.S.C. 103as being unpatentable over Cha (KR 2016120609).

Regarding Claim 1, Cha teaches a material represented by Compound PG3 (page 3):


    PNG
    media_image1.png
    109
    188
    media_image1.png
    Greyscale

	Compound PG3 reads on applicants’ G1 wherein R1-R10 = H; n = 0; R56 = g2-2; remaining R(s) = H; diphenyl amino group;  Cha’ central 2-naphthyl is a positional isomer of naph (1-naphthyl) which is substituted by a terminal naphthyl (g2-2).
Position isomers are a basic form of close “structural isomers.”  MPEP 2144.09, second paragraph, states, “Compounds which are position isomers … are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”  It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349 (Bd. Pat. App. & Int. 1980); In re Mehta, 146 USPQ 284, 287 (C.C.P.A. 1965); In re Surrey, 138 USPQ 67 (C.C.P.A. 1963); Ex Parte Ullyot, 103 USPQ 185 (Bd. Pat. App. & Int. 1952); In re Norris, 84 USPQ 458 (C.C.P.A. 1950); Ex Parte Naito, 168 USPQ 437, 439 (Bd. Pat. App. & Int. 1969); Ex parte Allais, 152 USPQ 66 (Bd. Pat. App. & Int. 1965); In re Wilder, 166 USPQ 545, 548 (C.C.P.A. 1970); Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960); Ex parte Biel, 124 USPQ 109 (Bd. Pat. App. & Int. 1958); In re Petrzilka, 165 USPQ 327 (C.C.P.A. 1970); In re Crounse, 150 USPQ 554 (C.C.P.A. 1966); In re Fouche, 169 USPQ 429 (C.C.P.A. 1971); Ex parte Ruddy, 121 USPQ 427 (Bd. Pat. App. & Int. 1955); In re Wiechert, 152 USPQ 247 (C.C.P.A. 1967), In re Shetty, 195 USPQ 753 (C.C.P.A. 1977); In re Jones, 74 USPQ 152, 154 (C.C.P.A. 1947); and In re Mayne, 41 USPQ2d 1451 (Fed. Cir. 1997) {in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at pages 1454-1455)}.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1941 (Fed. Cir. 1992), which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150 (C.C.P.A. 1953), which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 (Fed. Cir. 1995) which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.
Therefore, nothing unobvious is seen in substituting the known 2-naphthyl isomer for the structurally similar of naph (1-naphthyl) isomer, as taught by Cha, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (C.C.P.A. 1950) (per claim 1).



Regarding Claims 2-4, Cha teaches PG8 (page 8):


    PNG
    media_image2.png
    139
    188
    media_image2.png
    Greyscale

	Compound PG8 reads on applicants’ G1 wherein R1-R10 = H; n = 0; R56 = g2-2; remaining R(s) = H; di-biphenyl amino group;  Cha’  central 2-naphthyl is a positional isomer of naph (1-naphthyl) which is substituted by a terminal naphthyl (g2-2).
Cha teaches the limitations of independent claim 1 wherein n = 0, 1 or 2. The limitations of dependent claim 2 recites G3 wherein n =1 which is viewed as a recitation of the partial limitations of independent claim 1 wherein n = 0, 1 or 2; however, the missing limitation wherein n = 0 or 2 are nonetheless applicable as applicant has not further limited n. Therefore, as the basis for dependent claim 2 is encompassed in rejected independent claim 1, the limitations of claim 2 are thus meet by the treatment of independent claim 1 (per claim 2).
Cha teaches the limitations of independent claim 1 wherein n = 0, 1 or 2. The limitations of dependent claims 3 and 4 recites G4 and 120 (respectively) wherein n =0 which is viewed as a recitation of the partial limitations of independent claim 1 wherein n = 0, 1 or 2; however, the missing limitation wherein n = 1 or 2 are nonetheless applicable as applicant has not further limited n. Therefore, as the basis for dependent claims 3 and 4 are encompassed in rejected independent claim 1, the limitations of claims 3 and 4 are thus meet by the treatment of independent claim 1 (per claims 3-4).

Regarding Claims 5, Cha teaches an OLED comprising substrate (1), the anode (2), hole injection layer(HIL) (5), hole-transport layer (6), light-emitting layer (3), electron-transport layer (7), electron injection layer (8), cathode (9). Compound PG3 or PG8 can be included in the hole transporting layer (machine trans. page 14) (per claim 5). The light emitting layer is over the hole transporting layer (per claim 5).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (KR 2016120609) in view of Lynch (US 2013/0321361).

Regarding Claims 6-7, Cha teaches an OLED but fails to mention the instant limitations. 
Lynch teaches thermal sensors are disposed in the display with the OLEDs such that each OLED may be compensated according to its measured operating temperature (paragraph 33). The electronic device also comprises a housing (paragraph 41).
As both Cha and Lynch teaches OLED(s) and Lynch teaches a display comprising thermal sensors and OLEDs, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the OLED of Cha in known application areas which would have included in a display comprising thermal sensors which reads on the instant limitations, absent unexpected results (per claims 6-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786